UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1714


QUAKER LANE, LP,

                Plaintiff - Appellee,

          v.

IVA ROBBINS; IVAN ROBBINS,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00868-LMB-IDD)


Submitted:   November 20, 2014             Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Iva Robbins, Ivan Robbins, Appellants Pro Se.       Crystal       Dawn
Whalen, OFFIT KURMAN, PA, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Defendants, Iva and Ivan Robbins, seek to appeal the

district     court’s     orders    remanding      the   underlying      unlawful

detainer   action   to    state    court    and   denying    their   motion   for

reconsideration.       Defendants have also filed an application to

proceed in forma pauperis.          We deny in forma pauperis status and

dismiss the appeal for lack of jurisdiction.

           Subject to exceptions not applicable here, “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”                 28 U.S.C. § 1447(d)

(2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574,

579-83 (4th Cir. 2013).           Because the district court’s orders do

not fall within any of the exceptions provided by § 1447, the

orders are not appealable.

           Accordingly,      we      deny    Defendants’      application     to

proceed in forma pauperis and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   material    before    this    court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                        2